Citation Nr: 1709899	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), to include on an extraschedular basis prior to September 22, 2014.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York in February 2011, which granted service connection for coronary artery disease (CAD) (claimed as ischemic heart disease) and granted an evaluation of 10 percent.  Pursuant to Rice v. Shinseki, 
22 Vet. App. 447 (2009), a claim for TDIU due to a service connected disability is an integral component of an increased rating claim for that disability when raised by the record.  

This matter was before the Board in February 2015, at which time the issue of entitlement to an initial rating in excess of 10 percent for CAD was remanded for additional development.  The RO readjudicated the issue in an October 2015 rating decision and increased the evaluation of CAD to 60 percent, effective September 22, 2014.  

Subsequently, this in excess of 10 percent for CAD prior to September 22, 2014, and denied a rating in excess of 60 percent for CAD subsequent to September 22, 2014.  The Board also remanded the issue of TDIU for further development, including notice to the Veteran of how to substantiate a claim for entitlement to TDIU, adjudicate the issue of entitlement to a TDIU, and issue a supplemental statement of the case (SSOC).  

In a June 2016 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU and issued a SSOC.  The Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a TDIU on an extraschedular basis prior to September 22, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

As of September 22, 2014, the Veteran's service connected disability of CAD precluded employment consistent with his education and occupational experience.  


CONCLUSION OF LAW

As of September 22, 2014, the criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The VA's duty to notify was satisfied in a letter dated in February 2016, which informed the Veteran of what evidence was required to substantiate a claim of entitlement for a TDIU and of the Veteran's and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ subsequently readjudicated the TDIU matter in June 2016 SSOC. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have been obtained.  Records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded VA examinations in December 2010, October 2015, and September 2016.  The examinations are adequate for the purposes of the claims adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.  

Legal Criteria for TDIU

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25 (2016).  

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2016); see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F. 3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014).  

It is VA's policy to grant a TDIU in all cases where a Veteran is unable to work due to service connected disabilities.  Rating boards are required to submit to the Director, Compensation Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2016).  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation as a result of service connected disabilities.  38 C.F.R. § 4.16(b); Bowling, 15 Vet. App. at 9-10. 

Analysis

The Veteran is currently service connected for CAD (60 percent disabling) and hypertension associated with CAD (noncompensable).  Effective September 22, 2014, the Veteran's disability rating for CAD is 60 percent (the hypertension is has been rated as noncompensable, effective July 22, 2016).  Accordingly, the Veteran meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

The Veteran's VA Form 21-8940 reflects that he is a high school graduate.  It further notes that the Veteran worked as a self-employed plumber from January 1970 to January 2011.  He reported has been unable to work full time since January 1, 2011, due to his service-connected heart disability.  The Veteran asserts that he is unable to work in his trade as a plumber given that he experiences shortness of breath, chest pains, and chronic fatigue after walking up and down stairs and to and from work sites.  

The Veteran was afforded a VA examination in October 2015 to assess his heart disability.  The VA examiner reviewed the claims file, performed a physical examination, requested an echocardiogram, and conducted an interview based METs test.  The METs test revealed dyspnea between 5 and 7 METs, which is consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), heavy yard work (digging).  The examiner found that the METs level limitation was due solely to the Veteran's heart disability.  An exercise stress test was not performed because it was not required as part of the Veteran's current treatment plan and it was not without significant risk.  The examiner opined that the Veteran's heart condition impacted his ability to work and he was unable to perform work that requires strenuous exertion.  

An opinion was provided by a VA physician in June 2016.  The VA physician reviewed the records and opined that the Veteran's service connected CAD may prevent him from engaging in physical labor that requires running, prolonged ambulation, climbing, and heavy lifting.  However, the physician concluded that the Veteran's service-connected CAD does not prevent him from securing, engaging in, or maintaining substantially gainful sedentary employment.  

The Veteran underwent an additional VA examination for his heart disability in September 2016.  The VA examiner reviewed the claims file, performed a physical examination, requested an echocardiogram, and conducted an interview based METs test.  The METs test revealed the Veteran had dyspnea and fatigue between METs level 3 to 5, which is consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner indicated that the METs level limitation was due solely to the Veteran's heart disability.  An exercise stress test was not performed because it was not required as part of the Veteran's current treatment plan and it was not without significant risk.  It was noted that the Veteran had a hospital admission in June 2016 for acute coronary syndrome with unstable angina.  The examiner concluded that the Veteran's heart disability impacted his ability to work and he was unable to perform strenuous physical activity.  

The Veteran was afforded a VA examination to assess his hypertension in September 2016.  The VA examiner concluded that the Veteran's hypertension did not impact his ability to work.  

The SSA awarded disability benefits and found the Veteran disabled as a result of heart disease, chronic ischemic with/without angina, effective August 1, 2008.  The Veteran reported that he was no longer able to work as a plumber due to his heart disability.  As a plumber, the Veteran stated that he was required to walk, stand, stoop, knee, crouch, crawl, and reach for eight hours per day.  He frequently lifted toilets and sinks, which weighed up to 60 pounds.  See 10/08/2015, VBMS, 
SSA-828-U4 Request for Medical Information From Records of Department of Veterans Affairs.  

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected CAD precludes him from maintaining substantially gainful employment that is consistent with his educational and occupational experience.  The VA examination reports from October 2015 and September 2016 conclude that the Veteran's heart disability precludes him from performing strenuous physical activity.  The record reflects that the Veteran was a self-employed plumber for over forty years.  As a plumber, the Veteran was required to frequently stand, stoop, walk, and lift up to 60 pounds.  The Board finds that the physical labor associated with plumbing is strenuous physical activity.  Accordingly, the Veteran's CAD precluded him from working in his line of work as a plumber.  See Rice, 22 Vet. App. at 452 (stating that entitlement to TDIU is based on an individual's particular circumstance)  

The Board acknowledges the negative opinion provided by the June 2016 VA physician, in which he stated the Veteran was capable of performing sedentary gainful employment.  However, the VA physician did not examine the Veteran and failed to take into account the Veteran's work history as a plumber and educational history when assuming the Veteran was able to secure sedentary employment.  Accordingly, the Board gives little weight to the June 2016 opinion.  

Furthermore, the Board acknowledges the September 2016 opinion, in which the examiner concluded that the Veteran's hypertension did not impact his ability to work.  However, the Board finds that the Veteran is not capable of gainful employment due to his service-connected CAD.  

In light of the above evidence, the Board finds that the Veteran is not capable of substantially gainful employment due to his service-connected CAD.  Accordingly, a TDIU is warranted effective September 22, 2014.  


ORDER


Entitlement to a TDIU on a schedular basis is granted as of September 22, 2014.  


REMAND

The Veteran raised the issue of entitlement to a TDIU in a letter dated in December 2010.  See 12/08/2010, VBMS, Correspondence.  The Board observes that prior to September 22, 2014, the Veteran's service-connected CAD was evaluated as
10 percent disabling.  Accordingly, the Veteran did not meet the percentage requirements for consideration of a TDIU on a schedular basis prior to September 22, 2014.  38 C.F.R. § 4.16(a).  

There remains a possibility of referral to the Director, Compensation Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service connected disabilities."  38 C.F.R. § 4.16(b).  However, the Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Veteran's current employment status and the medical evidence of record indicate that he may fall in the realm of consideration for a TDIU on an extraschedular basis.  

In this regard, the evidence of record demonstrates that the Veteran has not been substantially gainfully employed since January 1, 2011.  The Veteran was afforded a VA examination in December 2010.  The examiner opined that the Veteran's heart disability impacted his ability to work and he currently required aggressive medical therapy for control of angina.  Additionally the Veteran was awarded disability benefits by the SSA for heart disease, chronic ischemic with angina, effective August 1, 2008.  A physical residual functional capacity assessment in February 2009 indicated he had exertional limitations, including being restricted to occasionally lifting or carrying 20 pounds, frequently lifting or carrying 10 pounds, and standing or walking 6 hours in an 8 hour work day.  As discussed herein, the Veteran's trade from 1970 until 2011 was working as a plumber, which required strenuous physical exertion.  

In sum, while the Veteran fails to meet the criteria for a schedular rating, he has presented evidence that he is unemployable due to his service-connected CAD prior to September 22, 2014.  Therefore, the Board finds that the criteria for referral to the Director, Compensation Service, for a consideration of whether a TDIU is warranted on an extraschedular basis prior to September 22, 2014.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim for a TDIU to the Director, Compensation Service for a determination under 38 C.F.R. § 4.16(b) for the period prior to September 22, 2014.  Notify the Veteran of such action and determination.  

2.  Adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


